Filed pursuant to Rule 497(a)(1) File No. 333-157217 Rule 482ad Equity Partners for Companies Primed to Become PublicPre-IPO Investments: An Alternative Investment Opportunity This is neither an offer to sell nor a solicitation of an offer to buy the securities described herein. An offering is made only by the prospectus.her an offer to sell nor a solicitation of an offer to buy the securities described herein. An offering is made only by the prospectus. Alternatives and Modern Portfolio Theory According to Dr. Harry M. Markowitz, the Nobel Prize-winning economist and father of modern portfolio theory, portfolios can be diversified to include assets that have low or negative correlations to marketable securities. In certain cases, alternative investment products may be among those assets that can help diversify portfolios. Keating Capital believes alternative equity investments such as venture capital and private equity are typically added to institutional portfolios to increase return. An Alternative Investment Opportunity in Pre-IPO Companies Alternative equity investments are investments outside the traditional categories of stocks, bonds and cash. One attractive alternative equity investment strategy involves investing in the stock of companies that have growth potential but are not yet trading on public exchanges. These “pre-IPO” investments can be accessed through an investment in a new business development company called Keating Capital.
